Citation Nr: 1525668	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-34 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher disability rating for traumatic brain injury (TBI), currently rated as 10 percent disabling.

2.  Entitlement to a higher initial disability rating for right hip inflammatory arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to August 2004, including service in Afghanistan.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, denied entitlement to a higher disability rating for service-connected TBI with headaches, and granted service connection for right hip inflammatory arthritis, assigning a 10 percent disability rating, effective September 13, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The record shows that the Veteran has increasingly complained of memory problems associated with his service-connected TBI.  A November 2010 statement from his wife supports his contentions.  In the report of a September 2013 VA examination, the examiner noted that the Veteran reported mild memory loss, consistent with difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, etc.  Notably, testing was apparently not completed to determine the severity of the Veteran's memory loss.  Cf. 38 C.F.R. § 4.124a (evaluation of cognitive impairment and other residuals of TBI contemplates testing for memory impairment).  Rather, the examiner indicated in the report that the last neuropsychological testing was performed in June 2008, seven years ago.  The examination report is inadequate.  38 C.F.R. § 4.2 (2014).

During a September 2013 VA examination, the examiner noted that the Veteran did not have objective evidence of pain during range of motion testing of the right hip.  The Veteran contended in his November 2013 VA Form 9 that the examiner helped him to extend certain motions.  He specifically noted that she helped him cross his legs.  He further noted that he felt pain during the range of motion testing.  The examination report additionally shows a significantly greater range of internal rotation motion than showed in a September 2013 VA orthopedic surgery outpatient note.  

Additionally, a prior, June 2011, VA examination report noted that the Veteran suffered limitation of function due to stiffness, incoordination and weakness, and that he suffered flare-ups of joint disease in the right hip.  The September 2013 VA examination report did not make these findings.  Clarification is required.  Id.

VA treatment records noted that the Veteran received hip treatment, including arthroscopic surgery on a fee basis, with a Dr. Agarwal at University of Missouri, Columbia.  A September 2013 report noted that he was to be referred to Dr. Agarwal again for further treatment.  Treatment records from Dr. Agarwal have not been associated with the claims file.  See 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain a complete copy of the Veteran's orthopedic treatment records from Dr. Agarwal at University of Missouri, Columbia.

2.  Then, schedule the Veteran for a VA examination of his right hip.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should:

A)  Report the ranges of the Veteran's right thigh motion in degrees.

B)  Determine whether the right hip disability is manifested by excess fatigability, weakened movement, incoordination, flare-ups, or pain.  In doing so, the examiner should consider findings in the June 2011 VA examination report.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any excess fatigability, weakened movement, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis of the right hip, and if so, the angle of such ankylosis.

D)  Determine whether the Veteran has a flail hip joint or any limitation of hip abduction, adduction, or rotation, and if so, the degree of any such limitation.

E)  Describe all current impairment of the right femur.  

F)  Describe the severity of any associated neurological manifestations.  The approximate date of onset with accompanying severity of such manifestations should be noted.

3.  Schedule the Veteran for a VA examination for traumatic brain injury.  The examiner should review claims file, including this REMAND.  All necessary studies and tests should be conducted, ensuring that the Veteran understands questions asked during testing.

The examiner should identify all cognitive (including subjective symptoms) and physical (including neurological) dysfunction associated with the residuals of a closed head injury with concussion.  

The examiner should evaluate the Veteran's complaints regarding memory loss, headaches, and social functioning, and conduct testing of the Veteran's memory.  

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

